Citation Nr: 0942765	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-33 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for tinnitus.

3.  What evaluation is warranted for mild to moderate disc 
bulging at L4-5 with mild bilateral neural stenosis from 
December 7, 2004?

4.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from December 7, 2004?

5.  What evaluation is warranted for keloid chest scar from 
December 7, 2004?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to December 
2004. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  VA later transferred the 
Veteran's claims file to the VA RO in Baltimore, Maryland.

In October 2008, VA obtained VA treatment records that were 
not reviewed by the agency of original jurisdiction (AOJ).  
These records are not pertinent to the issue of entitlement 
to an increased rating for mild to moderate disc bulging at 
L4-5 with mild bilateral neural stenosis or, for that matter, 
the issue of entitlement to service connection for migraine 
headaches.  Therefore, a waiver of AOJ consideration of these 
treatment records is unnecessary.  38 C.F.R. § 20.1304(c) 
(2009).  

The issues of entitlement to increased ratings for PTSD and a 
keloid chest scar, as well as the question of entitlement to 
service connection for tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran 
currently has migraine headaches and that she had migraine 
headaches in service.

2.  Since December 7, 2004, the Veteran's moderate disc 
bulging at L4-5 with mild bilateral neural stenosis has not 
been productive of thoracolumbar forward flexion less than 60 
degrees, a combined range of thoracolumbar motion less than 
120 degrees; or muscle spasm, guarding, or localized 
tenderness severe enough to cause an abnormal gait or 
abnormal spinal contour.


CONCLUSIONS OF LAW

1.  Migraine headaches were incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

2.  Since December 7, 2004, the Veteran's moderate disc 
bulging at L4-5 with mild bilateral neural stenosis has not 
met the criteria for an evaluation greater than 10 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5238 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for migraine headaches.

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the decision below, a 
detailed explanation of how VA complied with the Act is 
unnecessary.

The Veteran's service treatment records show that she had 
migraine headaches in service.   See, e.g., March and June 
1999 service treatment records.  A report of a May 2005 VA 
general medical examination, done approximately five months 
after active service, shows a diagnosis of recurrent migraine 
headaches.  The medical evidence shows that her migraine 
headaches are a chronic disease.  As there is no competent 
evidence to the contrary indicating that the Veteran's 
migraine headaches are not a chronic disease, service 
connection is in order.  38 U.S.C.A. §§ 1110, 5107.

The benefit sought on appeal is allowed.

2.  What evaluation is warranted for mild to moderate disc 
bulging at L4-5 with mild bilateral neural stenosis from 
December 7, 2004?

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim and, as warranted by law, affording her VA 
examinations.  The Veteran failed to report for a VA 
examination scheduled in June 2006 pertaining to her claim 
for an increased rating for her lumbar spine disability.  In 
an statement submitted with her October 2006 VA Form 9, she 
asserts that she never received notice of that examination.  
She was afforded another VA examination in January 2008.  She 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting her that reasonably affects the 
fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

The Veteran had a back injury resulting from an in-service 
airplane crash.  Her current diagnosis is mild to moderate 
disc bulging at L4-5 with mild bilateral neural stenosis.

The RO granted service connection for mild to moderate disc 
bulging at L4-5 with mild bilateral neural stenosis in August 
2005 effective December 7, 2004.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2009).

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  

In order to receive a rating higher than 10 percent for mild 
to moderate disc bulging at L4-5 with mild bilateral neural 
stenosis at any time since December 7, 2004, the evidence 
must show that the disorder is manifested by at least one of 
the following: forward flexion of the thoracolumbar spine 
less than 60 degrees; a combined range of motion of the 
thoracolumbar spine less than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  A review of the reports of the May 
2005 and January 2008 VA examinations shows that forward 
flexion of the thoracolumbar spine was to at least 70 degrees 
and that the combined range of motion of the thoracolumbar 
spine was to at least 210 degrees.  There is no evidence of 
ankylosis and no evidence that there is  muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

The Board has considered the holding in DeLuca, but finds 
that a schedular evaluation in excess of 10 percent is not 
warranted.  The evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca, 8 Vet. App. at 204-07.  The 
May 2005 VA examiner noted that there was no pain, weakness, 
fatigability, decreased endurance, or incoordination.  The 
January 2008 VA examiner noted that range of motion was not 
limited by pain or fatigue, and that it would be speculative 
to comment further on range of motion, fatigability, 
incoordination, pain, or flare-ups.  The examiner opined that 
the disorder did not affect the appellant's ability to 
perform the activities of daily living.

The symptoms presented by the Veteran's mild to moderate disc 
bulging at L4-5 with mild bilateral neural stenosis are fully 
contemplated by the rating schedule.  There is no evidence 
her disability picture is exceptional when compared to other 
veterans with the same or similar disability.  There is no 
evidence that mild to moderate disc bulging at L4-5 with mild 
bilateral neural stenosis at any time during the appellate 
term necessitated frequent hospitalization, or has had a 
marked interference with employment.  

The Board acknowledges that the Veteran asserts in her Notice 
of Disagreement received in October 2005 that she had to quit 
a retail job because of back pain and that back pain 
precluded intimacy with her former spouse.  The Veteran, 
however, has not provided any documentation of work 
impairment due to her back pain.  Thus, the Board finds no 
evidence to indicate referral for extraschedular 
consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

As such, entitlement to a higher rating is denied.  In 
reaching this determination, the Board acknowledges that VA 
is required to resolve the benefit of the doubt in favor of 
the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim for an increased rating for mild to moderate 
disc bulging at L4-5 with mild bilateral neural stenosis.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for migraine headaches is 
granted.

Entitlement to an evaluation in excess of 10 percent for mild 
to moderate disc bulging at L4-5 with mild bilateral neural 
stenosis since December 7, 2004, is denied.


REMAND

The Veteran failed to report for VA examinations scheduled in 
June 2006 pertaining to her claims for increased ratings for 
PTSD and a keloid chest scar.  In the statement submitted 
with her October 2006 VA Form 9, she asserts that she never 
received notice of those examinations.  VA should afford the 
Veteran another opportunity for current VA examinations.

Moreover, the RO obtained additional VA treatment records in 
October 2008 that are relevant to the claim for an increased 
rating for PTSD.  The AOJ has not considered this evidence as 
to that claim.  

Finally, in the June 2005 rating decision the RO denied 
service connection for tinnitus.  In October 2005, the 
Veteran submitted a notice of disagreement as to that issue.  
Consequently, the RO must issue a statement of the case.  
Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
skin examination.  The claims folder is 
to be made available to the examiner to 
review.  In accordance with the latest 
AMIE worksheets for rating skin 
disabilities, the examiner is to provide 
a detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any disability due to the keloid chest 
scar.  A complete rationale for any 
opinions expressed must be provided.

2.  The Veteran should be afforded a VA 
psychiatric examination.  The claims 
folder is to be made available to the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
mental disorders, the examiner is to 
provide a detailed review of the 
Veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any disability due to PTSD.  A 
complete rationale for any opinions 
expressed must be provided.
 
3.  The Veteran is to be notified that it 
is her responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested, the 
RO should review the examination reports 
to ensure that they are in complete 
compliance with the directives of this 
REMAND.  If the reports are deficient in 
any manner, the RO must implement 
corrective procedures at once.

5.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
increased ratings for PTSD and a keloid 
chest scar with consideration of the VA 
treatment records received in October 
2008.  If any benefit is not granted, the 
Veteran and her representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration.

6.  The RO should issue a statement of 
the case addressing the claim of 
entitlement to service connection for 
tinnitus.  The Veteran is hereby informed 
that the Board may exercise appellate 
jurisdiction only if she perfects an 
appeal in a timely manner.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 
(2009).



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


